The Attorney General, on the relation of the appellant, filed a petition in the court below, to which the City of Columbus was the sole defendant, alleging, in substance, that on the 4th day of January, 1943, he was elected by the mayor and city council of the City of Columbus as a policeman for a designated period, that is, his term was to expire with the expiration of the terms of office of the mayor and the members of the city council; that thereafter he was dismissed from the police force by an order made by the appellee's mayor and city council. The petition designated the appellant's position as policeman as an "office."
The petition prays for a judgment "that the said T.J. Glover, relator, is entitled to said office and should be reinstated therein" and for other relief not necessary here to be set forth. The appellee, the City of Columbus, filed a motion to dismiss this petition, which was in effect, what it should have been in form, a demurrer, alleging too, among other grounds, for the dismissal of the petition: (1) that this proceeding will not lie under Section *Page 477 
1120, Code of 1942, for the reason that it is not against a person in possession of and who withholds from the appellant an alleged office of which he claims to be the rightful incumbent; and (2) under the appellee's charter its mayor and city council had the right to dismiss the appellant from its police force. This motion of demurrer was sustained and the cause was dismissed.
The conclusion that we have arrived at on the second of these questions renders it wholly unnecessary for us to express any opinion on the first, consequently, we shall pretermit any discussion thereof; and anything hereinafter said must not be taken as an intimation that the procedure here adopted by the appellant is within the provisions of Section 1120, Code of 1942. The conclusion we have arrived at on the second of these questions will end this litigation; but a decision on the first of them to the effect that the wrong procedure was here adopted might, and probably would, result in another proceeding being instituted by the appellant for the accomplishment of what he here seeks.
Sections 20 and 175 of the Constitution are as follows:
"Section 20. No person shall be elected or appointed to office in this state for life or during good behavior, but the term of all offices shall be for some specified period."
"Section 175. All public officers, for wilful neglect of duty or misdemeanor in office, shall be liable to presentment or indictment by a grand jury; and, upon conviction, shall be removed from, office, and otherwise punished as may be prescribed by law."
The appellant says that he was a public officer within the meaning of these two sections of the Constitution; that under the first, he cannot be removed before the expiration of his term of office except by conviction on an indictment charging him with the commission of crime under the second.
Under Section 20 of the appellee's charter, Chapter CCCXC, Laws of 1884, the mayor and city council are directed to elect or appoint certain city officials, and "a *Page 478 
sufficient number of police to preserve the peace, keep good order and enforce the ordinances of said city . . . and said council shall have power to remove from office at their pleasure, any officer appointed or elected by them, and they shall prescribe the duties of such office, except as fixed by this act."
Section 21 thereof provided that "said city marshal (a position or office created by the appellee's charter) and the police officers of said city shall execute all ordinances, rules and regulations adopted by the board of mayor and city council, and shall execute all process and obey all orders issued by the mayor of said city; said city marshal shall have general superintendence of the police . . ."
By Section 16 of the charter the appellee's mayor is given "power whenever he thinks the public welfare requires, to temporarily increase the police force by appointing additional policemen, and he may suspend from duty any policeman whenever he thinks it necessary, reporting such appointments or suspension with his reasons therefor to the city council as soon as practicable."
Counsel for appellant admit that the appellee's mayor and city council had the right to discharge him "at their pleasure" if the provision therefor in Section 20 of the appellee's charter is still in effect; but that provision, they say, is in conflict with Sections 20 and 175 of the State's Constitution adopted in 1890, several years after the granting of the appellee's charter, and therefore was repealed thereby.
Two questions here arise: (1) Was the appellant holding an office within the meaning of Section 20 and a public officer within the meaning of Section 175 of the Constitution, and if so, (2) was the provision of Section 20 of the appellee's charter here under consideration repealed thereby.
A public officer, broadly speaking, is a person appointed or elected to perform a designated duty concerning the public. The duty which a municipal policeman is called on to discharge, of course, concerns the public; *Page 479 
consequently, broadly speaking, he may be referred to as a public officer. But the fact that his duties concern the public does not, without more, bring him within the provisions of Sections 20 and 175 of the Constitution. In order to come within the meaning of these two sections of the Constitution, the officer's duty must be continuing, be "defined by rules prescribed by law" (Shelby v. Alcorn, 36 Miss. 273, 72 Am. Dec. 169) to be discharged by him in his own right, and not by permission and under the supervision and control of another. State ex rel. Brown v. Christmas, 126 Miss. 358, 88 So. 881; McClure v. Whitney,120 Miss. 350, 82 So. 259. Applying this definition to the provisions of the appellee's charter hereinbefore set forth, it will appear that members of the appellee's police force are not public officers within the meaning of either Section 20 or 175 of the Constitution; for they serve only by permission of appellee's mayor and city council, who not only prescribe their duties but supervise and control the performance thereof.
The purpose for which municipalities are formed is to promote the welfare of the inhabitants of the territory embraced within the proposed municipality, one fundamental element of this purpose being to create a local authority for keeping peace within the territory. The responsibility for the accomplishment of this purpose for the appellee's incorporation is imposed by its charter, primarily, on its mayor and city council, and the appointment of a police force, and the supervision thereof, by them is for the purpose of enabling them to discharge this duty. If Sections 20 and 175 of the Constitution apply to the members of the appellee's police force, then its mayor and city council would be practically helpless when faced by a recalcitrant police force, and crime would run riot, except in so far as the county police officers might control it, while the mayor and city council were awaiting the finding and outcome of an indictment against the individual members of the city's police force. We must attribute to the members of the convention which adopted *Page 480 
the Constitution of 1890 some common sense, which would be negatived if these sections of the Constitution apply here. If these sections apply here, they would also apply in other fields of government, and to such an extent that the public business could not be effectively discharged and the public welfare would be endangered. For example, it would apply to the police force of every municipality, the State Highway Patrol, members of the State Auditor's Accounting Department, members of the staff of the State Tax Commission, and to all of the employees of the state departments and political subdivisions whose duties concern the public welfare. McClure v. Whitney, supra. The dire consequences that would follow the construction of these sections of the Constitution which the appellant requests to give them, forbids us to so construe them unless it is clear that that construction, and no other, should be given them.
Section 20 of the appellee's charter refers to the appointees of its mayor and city council as officers and permits their removal "from office." This necessitates the consideration of State ex rel. Baker v. Nichols, 106 Miss. 419, 63 So. 1025. One of the questions there was: Is the position of deputy sheriff an office within the meaning of Section 250 of the Constitution, the purpose sought to be accomplished by which section is different than that sought to be accomplished by Sections 20 and 175 thereof. In answering this question, all the Court said was this: "The position of deputy sheriff is an office created by section 4664 of the Code, and is therein expressly designated as such. It can therefore only be held by a qualified elector." The duties of a deputy sheriff concern the public, and, broadly speaking, his position is a public office, as hereinbefore appears, and what the court evidently held was that all persons charged with the performance of duties which concern the public are public officers within the meaning of Section 250 of the Constitution. It may well be that the purpose sought to be accomplished by that section of the Constitution requires *Page 481 
the application to all such persons. That a statute designates a position, the holder of which is charged with a duty concerning the public, as an office is not without significance; nevertheless "official or unofficial character is to be determined not by the presence or absence of an official designation, but by the nature of the functions to be performed." 46 C.J. 931. The court was not there called on to, and did not, determine whether a deputy appointed by a sheriff must be appointed for a fixed period of time and could not be removed at the sheriff's pleasure, as the statute provides, but only by indictment and conviction of crime under Section 175 of the Constitution. The case therefore, while of interest, is of little value here.
In Lizano v. City of Pass Christian, 96 Miss. 640, 50 So. 981, a city marshal elected by the people under Section 3375, Code of 1906, was removed from office not under Section 175 of the Constitution but under a municipal ordinance authorized by Section 3332 of the Code of 1906. Under that statute the city marshal not only is not appointed by the city's mayor and aldermen but must be elected by the people, and he exercises the power delegated to him by the legislature in his own right and not by permission and under the control of another, and, therefore, is a public officer within the meaning of Section 175 of the Constitution. That case is clearly distinguishable from the one we are now considering, as will appear from an examination of what has been hereinbefore said.
In Monette v. State, 91 Miss. 662, 44 So. 989, 124 Am. St. Rep. 652, a proceeding in the nature of a writ of quo warranto, on relation of the police commission of the City of Meridian, was brought against Monette to oust him from membership in the Meridian police force. He had been appointed by the police commission under the provisions of Chapter 134, Laws of 1900, but not for a fixed period of time. The court below removed Monette as a member of this police force, and one of the reasons *Page 482 
given by this court for affirming that judgment was "that a policeman is an `officer,' within the meaning of section 20 of the Constitution of the state of Mississippi, and must be appointed for some specified time." An examination of Chapter 134, Laws of 1900, will disclose that this holding is in conflict with what we have hereinbefore said, and should be, and is hereby, overruled.
Affirmed.